Citation Nr: 0731963	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-07 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
degenerative joint disease, right knee with limitation of 
motion, currently rated as 10 percent disabling.  

2.  Entitlement to an initial increased evaluation for 
degenerative joint disease, left knee with limitation of 
motion, currently rated as 10 percent disabling.  

3.  Entitlement to an initial increased evaluation for left 
knee instability, which was found noncompensable prior to 
February 20, 2004, and rated as 10 percent disabling from 
February 20, 2004.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1996 to 
August 1996.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board hearing at the RO was held in April 2006.  The 
veteran chose to have the hearing without a representative 
present.  The Board previously remanded these issues in 
September 2006 decision. 

As noted in the Board's September 2006 decision, in a 
September 2004 rating decision, the RO granted service 
connection for left knee instability and assigned a 10 
percent rating, effective February 20, 2004.  Thus, the 
veteran has two separate ten percent ratings for his left 
knee.  However, since the veteran did not clearly express 
intent to limit his appeal for entitlement to an initial 
increased evaluation for his left knee to a specified 
disability rating, the RO and Board are required to consider 
entitlement to all available ratings for that condition.  See 
AB v. Brown, 6 Vet.App. 35, 39 (1993).  Therefore, the issues 
concerning the ratings for veteran's left knee remain in 
appellate status. 

The Board also noted in its prior decision that the April 
2003 notice of disagreement also opened a new claim for a 
total disability rating based on individual unemployability, 
which was denied in the September 2004 rating decision.  
However, the veteran did not file a timely notice of 
disagreement to initiate an appeal from this decision.  
Nevertheless, in his April 2003 hearing testimony,  the 
veteran stated that he wished to open a new claim for 
entitlement to a total disability rating based on individual 
unemployability.  Thus, this issue is referred back to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected degenerative joint 
disease of the right knee with limitation of motion is 
manifested by findings of pain, arthritis and some limitation 
of motion, but without additional functional loss due to 
pain, weakness, incoordination or fatigue so as to limit 
flexion to 30 degrees or less or limit extension to 15 
degrees or more, recurrent subluxation or instability, or 
frequent episodes of "locking" and effusion into the joint.  

2.  The veteran's service-connected degenerative joint 
disease of the left knee with limitation of motion is 
manifested by findings of pain, arthritis and some limitation 
of motion, but without additional functional loss due to 
pain, weakness, incoordination or fatigue so as to limit 
flexion to 30 degrees or less or limit extension to 15 
degrees or more, or frequent episodes of "locking" and 
effusion into the joint.  

3.  Prior to February 20, 2004, the veteran's service-
connected left knee was not productive of instability; from 
February 20, 2004, the veteran's service-connected left knee 
instability is manifested by no more than slight recurrent 
subluxation or lateral instability. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for degenerative joint disease of the 
right knee with limitation of motion have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, 
including 
§§ 4.7, 4.71(a), Diagnostic Codes 5010, 5260, 5261 (2007).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for degenerative joint disease of the 
left knee with limitation of motion have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, 
including 
§§ 4.7, 4.71(a), Diagnostic Codes 5010, 5260, 5261 (2007).

3.  Prior to February 20, 2004, the criteria for an initial 
compensable rating for left knee instability had not been 
met; from February 20, 2004, the criteria for entitlement to 
a disability evaluation in excess of 10 percent for left knee 
instability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), 
Diagnostic Code 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 ; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R §§ 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in August 2005 and September 2006 VCAA 
letters, the claimant was notified of the information and 
evidence necessary to warrant entitlement to the benefits 
sought on appeal.  Moreover, the VCAA letters advised the 
claimant of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The Board also notes that the August 2005 and September 2006 
VCAA letters notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was advised to submit any evidence in 
his possession that pertains to his claim.  Thus, the Board 
finds that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board concludes that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, in 
November 2002, the appellant filed a claim for service 
connection, which was granted in a September 2003 rating 
decision.  The veteran initiated an appeal for higher 
disability ratings from this decision and in August 2005, a 
VCAA letter was issued.  Upon remand, the September 2006 VCAA 
letter was issued.  The VCAA letters notified the claimant of 
what information and evidence is needed to substantiate his 
claims for an increased rating, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notices provided to the claimant in August 2005 and September 
2006 were not given prior to the first AOJ adjudication of 
the claim, the notices were provided prior to certification 
of the veteran's claim to the Board and return of the claim 
for appellate review.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
issues of increased ratings, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
        
In the instant case, the Board finds that the Dingess/Hartman 
requirements have been satisfied.  The August 2005 and 
September 2006 VCAA letters provided the appellant with the 
type of information and evidence needed to substantiate the 
issues on appeal as well as establishing an effective date.  
Further, the September 2006 VCAA letter as well as an 
additional March 2006 RO letter outlined the requirements of 
Dingess/Hartman.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records and VA 
examination reports.  Further, the veteran indicated that he 
had applied for Social Security Administration (SSA) 
benefits.  The RO requested records for the veteran from SSA, 
but was told by the SSA that no records existed for the 
veteran.  Thus, in July 2004 the RO made a formal finding 
that SSA records for the veteran were not available.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4) (2005).  No additional pertinent evidence has 
been identified by the claimant.  In fact, in an October 2006 
statement, the veteran specifically stated that he had no 
further information in support of his claim. 

The veteran was afforded VA examinations in January 2003, 
February 2004 and March 2007.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination reports obtained 
contains sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, 
the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral knee disabilities 
warrants higher disability ratings.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in this 
case, the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  As in the instant 
case, with respect to the issue of left knee instability, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. at 126.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's service-connected degenerative joint disease of 
the left and right knees with limitation of motion have been 
assigned separate 10 percent ratings under Diagnostic Codes 
5260-5010.  Diagnostic Code 5010 applies to traumatic 
arthritis and provides that such is evaluated based upon 
limitation of motion of the affected part, like degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Diagnostic Code 5003 for degenerative arthritis provides that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003

Diagnostic Codes 5260 and 5261 are applicable to limitation 
of the leg.  Diagnostic Code 5260 provides that a rating of 
20 percent is warranted for flexion limited to 30 degrees.  A 
20 percent disability rating is allowed under Diagnostic Code 
5261 when extension of the leg is limited to at least 15 
degrees.  See 38 C.F.R. §  4.71(a), Diagnostic Codes 5260, 
5261.  The Board notes VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  

The Board notes that the veteran's left knee has also been 
assigned a separate 10 percent disability rating under 
Diagnostic Code 5257 for slight recurrent subluxation or 
lateral instability pursuant to VA General Counsel opinions 
that provide that separate ratings may be assigned for knee 
disability under Diagnostic Codes 5257 and 5003 where there 
is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCPREC 9-98.  A 20 percent rating is warranted 
under this Diagnostic Code for moderate recurrent subluxation 
or lateral instability. 

The Board notes that a 30 percent disability rating is 
warranted under Diagnostic Code 5256 when there is ankylosis 
of the knee with favorable angle in full extension or in 
slight flexion between 0 and 10 degrees.  Under Diagnostic 
Code 5258, a 20 percent disability rating is available for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  There is no 
rating in excess of 10 percent available under Diagnostic 
Code 5259 for cartilage removal.  

Degenerative Joint Disease of the Right and Left Knees with 
Limitation of Motion

As stated, the veteran's service-connected degenerative joint 
disease of the right and left knees with limitation of motion 
have been rated separately as 10 percent disabling under 
Diagnostic Codes 5060-5010 for limitation of motion with 
arthritis.  Thus, the Board must determine whether a rating 
in excess of 10 percent is warranted under the limitation of 
motion codes for the knees.  

The veteran filed his claim for service connection in 
November 2002.  The veteran was afforded a VA examination in 
January 2003.  The veteran complained of constant knee pain 
and stated that any prolonged standing or walking accentuated 
the pain.  The pain also caused him to get relatively little 
sleep.  On physical examination, the right knee revealed 
definite tenderness unaccompanied by muscle spasm or 
swelling.  Patellar inhibition test was positive; drawer test 
was negative.  Range of motion of the right knee was from 
zero degrees extension to 110 degrees flexion.  Flexion was 
reduced to 100 degrees by resistance.  Examination of the 
left knee revealed tenderness, without muscle spasm, redness, 
swelling or increase in local heat.  Patellar inhibition test 
was positive.  Drawer test was negative.  Range of motion was 
from zero degrees extension to 110 degrees flexion.  Flexion 
was reduced to 105 degrees against resistance.   Per DeLuca, 
the examiner opined that with prolonged weight bearing, stair 
climbing, running or jumping and with the progression of 
degenerative joint disease, the veteran may have further loss 
of flexion of 5 to 10 degrees and extension perhaps 5 
degrees, though the examiner indicated that he didn't foresee 
this loss in the immediate future.   Contemporaneous x-rays 
of both knees showed mild osteopenia and degenerative change.  

The veteran was afforded another VA examination in February 
2004 by the same examiner.  On observation, the veteran 
walked with his legs almost in a straight position as he 
tended to guard against flexion to no more than approximately 
5 degrees because of pain.  The examiner observed that when 
in a seated position, the veteran allowed his knees to flex 
very slowly to approximately 75 degrees.  The veteran 
complained of the same symptoms that he outlined at the 
initial VA examination.  On examination, the right knee 
revealed exquisite tenderness, superiorly, and laterally 
about the patella.  Patellar inhibition test was moderately 
positive.  Drawer test was negative.  Extension was zero 
degrees, active and passive unreduced by resistance.  Flexion 
was to 95 degrees active, and 135 degrees passive with pain 
reported throughout.  There was no evidence of instability of 
the right knee.  Repetitive flexion and extension greatly 
accentuated the discomfort of the knee due to pain and 
diminished flexion by 30 degrees and extension by 10 degrees.  
The left knee had generalized tenderness without redness, 
increase in local heat or swelling.  Tenderness was most 
marked superiorly medially, laterally about the patella.  
Patella inhibition test was positive.  Drawer test was 
negative, but there was media and lateral instability of 
approximately .5 cm in each direction.  Extension was zero 
degrees unreduced by resistance.  Flexion was to 110 degrees 
active, and 135 degrees passive with exquisite pain reported 
through out; reduced to 100 degrees by resistance.  
Repetitive movement greatly increased discomfort and reduced 
flexion by 35 degrees and extension by 5 degrees.  The 
diagnosis was mild degenerative joint disease of the right 
knee and degenerative joint disease of the left knee.  

VA treatment records showed continuing complaints of and 
treatment for knee pain.  
At the April 2006 Board hearing, the veteran testified that 
he was in constant pain.  He also testified that his knees 
had increased in severity since the last VA examination.  

As the veteran indicated that there was an increase in 
severity in his knee disabilities, on remand, the veteran was 
afforded yet another VA examination in March 2007 by an 
orthopedist.  The claims file was reviewed.  The veteran 
indicated that he had persistent pain, weakness, stiffness, 
swelling, give away and fatigability.  Repetitive use and 
weather changes bothered his knees.  The veteran wore a brace 
at times and was unable to do his normal job because he could 
not do prolonged walking and standing activities.  Range of 
motion in both knees was from zero degrees extension to 140 
degrees flexion.  There was pain throughout the range of 
motion, worse over the last 30 degrees of flexion.  
Repetitive use caused increasing symptomatology.   However, 
no change in range of motion that day.  The right knee was 
stable to medial and lateral, anterior and posterior testing.  
The left knee had some mild looseness to medial testing.  
There was no lateral instability.  Anterior and posterior 
testing was stable.   X-rays of both knees showed no 
arthritis.  Thus, the final diagnosis was bilateral knee 
strain.  

After reviewing the medical evidence of record, the Board 
must conclude that a rating in excess of 10 percent for the 
veteran's right and left knee disabilities based on 
limitation of motion is not warranted.  Even considering 
additional functional loss due to pain, there is no evidence 
that flexion is limited to 30 degrees or extension is limited 
to 15 degrees so as to warrant assignment of a higher rating 
under Diagnostic Codes 5260 or 5261.  The most limited range 
of motion documented for the right knee is from 10 degrees 
extension, on repetition, to 65  degrees flexion, on 
repetition with pain, documented at the February 2004 VA 
examination.  Further, the most limited range of motion 
documented for the left knee is from 5 degrees extension, on 
repetition, to 75 degrees flexion, on repetition, also 
documented at the February 2004 VA examination.  The Board 
recognizes that in this instance, there is documentation that 
the veteran had both limitation of flexion and extension in 
both knees, but the Board does not view the VA General 
Counsel Precedent Opinion, VAOPGCPREC 9-2004, as providing 
for separate ratings under Codes 5260 and 5261 in the instant 
case since the regulatory criteria for assigning compensable 
ratings under these two codes have not been met.  

In turning to the remaining Diagnostic Codes, the Board notes 
that a 30 percent disability rating under Diagnostic Code 
5256 would not apply in this case because the pertinent 
medical evidence of record has not shown that there is 
ankylosis of the knees.  The Board again notes that 
Diagnostic Code 5259 does not provide for a disability rating 
in excess of 10 percent.  Therefore, it is not applicable to 
this analysis.  

Moreover, the Board notes that the veteran has been afforded 
a separate rating for left knee instability under Diagnostic 
Code 5257, which is discussed further below.  However, with 
respect to the right knee, a separate rating under this 
Diagnostic Code would not be appropriate as there has been no 
objective medical finding of recurrent subluxation or lateral 
instability of the right knee.  At the most recent VA 
examination, the right knee was stable to medial and lateral, 
anterior and posterior.

With regard to Diagnostic Code 5258, there is no medical 
evidence of small joint effusion and frequent episodes of 
locking.  Even though the veteran complained of swelling at 
the most recent VA examination, on physical examination, none 
of the VA examiners found small joint effusion or frequent 
episode of locking.  Therefore, the Board is unable to find 
that a 20 percent rating is warranted under this Code.  

The Board acknowledges that the veteran has chronic bilateral 
knee pain and thus, recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 10 percent.  

Therefore, the preponderance of the evidence in this case is 
against a finding that the criteria for a rating in excess of 
the current 10 percent have been met under any applicable 
Diagnostic Code for right and left knee disability based on 
limitation of motion.  Again, as the preponderance of the 
evidence weighs against the claim for an increased rating, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  

Instability of the Left Knee

The veteran has also been awarded a separate 10 percent 
rating for instability of his left knee under Diagnostic Code 
5257 based on slight instability, effective February 20, 
2004.  Thus, the Board must also determine whether a 
compensable rating for left knee instability is warranted 
prior to February 20, 2004; and whether a rating in excess of 
10 percent is warranted under this Diagnostic Code from 
February 20, 2004.    

The January 2003 VA examination showed that on examination of 
the left knee, the drawer test was negative.  The examination 
is silent with respect to any findings of instability of the 
left knee.  The February 2004 VA examination again found that 
drawer test was negative, but there was media and lateral 
instability of approximately .5 cm in each direction.  Based 
on the findings from this examination, the RO assigned a 
separate 10 percent rating for left knee instability.  At the 
most recent March 2007 VA examination, the left knee had some 
mild looseness to medial testing, but there was no lateral 
instability.  Anterior and posterior testing was stable.  

Thus, prior to February 20, 2004, there was no objective 
medical evidence of left knee instability.  Again, the 
January 2003 VA examination was silent with respect to any 
such findings.  Therefore, the Board finds that the 
preponderance of the evidence is against finding that a 
compensable rating for left knee instability prior to 
February 20, 2004 is warranted.  

Moreover, from February 20, 2004, the Board finds that the 
medical evidence of record does not show that the veteran's 
instability of his left knee is considered moderate so as to 
warrant a 20 percent rating under Diagnostic Code 5257.  The 
most recent VA examination described the veteran's 
instability as some mild looseness to medial testing.  
Further, all of the examinations noted that the Drawer test 
was negative.  The Board views this medical evidence as 
showing no more than mild instability and that the 
preponderance of the evidence in this case is against a 
rating in excess of 10 percent under Diagnostic Code 5257 for 
instability of the left knee.  

As the preponderance of the evidence weighs against the claim 
for an increased rating, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).  

Extraschedular

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected knee disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).




ORDER

Entitlement to initial evaluations in excess of 10 percent 
for degenerative joint disease of the right knee and for 
degenerative joint disease of the left knee is not warranted.   
Further, entitlement to a compensable evaluation for left 
knee instability prior to February 20, 2004, is not 
warranted, and entitlement to an evaluation for left knee 
instability in excess of 10 percent from February 20, 2004, 
is not warranted.  The appeal is denied as to all issues.    



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at  http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)



 Department of Veterans Affairs


